218 F.3d 712 (7th Cir. 2000)
Michael AMUNDSEN,    Plaintiff-Appellant,v.THE CHICAGO PARK DISTRICT, Rob O'Connor, Kathy Dunlap, Marilyn Morales, and Peter Podgorski, Defendants-Appellees.
No. 99-2720
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 19, 2000Decided June 30, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 2831--Harry D. Leinenweber, Judge. [Copyrighted Material Omitted]
Before POSNER, Chief Judge, COFFEY and EASTERBROOK,  Circuit Judges.
COFFEY, Circuit Judge.


1
On October 29, 1998,  Plaintiff-Appellant Michael Amundsen ("Amundsen")  filed a three count amended complaint under 18  U.S.C. sec. 1983. In the complaint, Amundsen  alleged in Count one that the Chicago Park  District's ("Park District") administrative  hearing violated due process, in Count two that  the Park District and the individually named  defendants (Rob O'Connor, Kathy Dunlap, Marilyn  Morales and Peter Podgorski) conspired to violate  his constitutional rights, and in Count three  that the Park District terminated his employment  in violation of the collective bargaining  agreement.1 On June 10, 1999, the court granted  summary judgment in favor of the Park District  and the named defendants on each of the counts  and concluded that the administrative hearing was  conducted in compliance with due process.  Furthermore, the judge found that the plaintiff  failed to allege facts constituting a conspiracy  to deny him his constitutional rights and failed  to timely seek judicial review of his discharge  under Illinois state law.


2
On appeal, Amundsen argues that the district  court erred in granting summary judgment to the  defendants because his administrative hearing  violated due process. He also claims that he pled  facts sufficient to support his conspiracy claim  and that federal law, rather than Illinois law,  governs his claim that his discharge was in  violation of the collective bargaining agreement. We AFFIRM.

I.  BACKGROUND

3
Amundsen was employed by the Chicago Park  District as a physical fitness instructor and  assigned to teach athletic skills to park  patrons. As a member of the Public Service  Employees Union Local 46, AFL-CIO, his employment  was governed by a collective bargaining  agreement. On or about March 24, 1995, the Park  District's Area Manager, Rob O'Connor  ("O'Connor"), informed Amundsen that a couple had  accused him of striking a park patron (their  child) during a class. Five days later, on March  29, 1995, Amundsen was summoned to meet with  Marilyn Morales ("Morales"), the Park District  Human Resources Manager, and Peter Podgorski  ("Podgorski"), the Park District Supervisor of  Recreation. At the meeting, Amundsen was  suspended as a result of the physical abuse  charge.2


4
After his suspension, Amundsen phoned the  president of his local union and was advised that  because he did not receive written notice of his  suspension, "if [he] did not report for work he  could be terminated from his job based upon job  abandonment. . . . [and] he could return to work  based upon a provision of the collective  bargaining agreement."3 When the plaintiff  reported to work on April 4, 1995, he was asked  to leave by Podgorski, Morales and Kathy Dunlap  ("Dunlap"), the Park District's Region Manager,  but he refused. The police were then called and  after he refused to obey the command of the  police to leave the premises, he was arrested for  criminal trespass.4 Based on the physical abuse  charge and this incident, the Park District  terminated Amundsen on May 1, 1995. Shortly  thereafter, Amundsen requested a formal discharge  hearing with the Park District's Personnel Board  ("Personnel Board"), which in turn appointed a  hearing officer. The hearing officer conducted  hearings over three days in 1997 and upheld  Amundsen's termination on the ground that "[h]is  defiance and refusal to stay away from the Park  District while the Park District investigated the  charges of physical abuse was insubordination of  the highest degree," but found that the charges  relating to him physically striking a child did  not warrant termination. Because Amundsen failed  to file exceptions to the hearing officer's  rulings within the proscribed time limit, the  Personnel Board adopted the hearing officer's  findings and his termination became final on  December 29, 1997. For reasons unexplained,  Amundsen failed to file an appeal in state court  seeking judicial review of the Park District  Personnel Board's final decision within the 35-  day statute of limitations, as proscribed under  Illinois state law, and neither Amundsen nor his  union sought arbitration as permitted under the  collective bargaining agreement.


5
Thereafter, the plaintiff filed this sec. 1983  suit in federal court, claiming that his  discharge hearing violated due process, the  defendants conspired to violate his  constitutional rights and his employment was  terminated in violation of the collective  bargaining agreement. On June 10, 1999, the court  granted summary judgment in favor of all the  defendants, finding that: (1) the Park District's  administrative hearing was in compliance with due  process; (2) Amundsen failed to allege facts  constituting a conspiracy to deny him his  constitutional rights; and (3) he failed to  timely seek judicial review of his termination  under Illinois state law. The plaintiff appeals.

II.  ISSUES

6
On appeal, Amundsen alleges that the court  erred in granting summary judgment to the  defendants because: (1) the administrative  discharge hearing did not comply with due  process; (2) the facts pled in his amended  complaint were sufficient to sustain his claim  that the defendants conspired to deprive him of  his constitutional rights; and (3) federal law  governs his claim that his termination was a  violation of the collective bargaining agreement.

III.  DISCUSSION

7
A. Count one:  The Park District's Administrative  Hearing Process Violated Due Process.


8
In support of his claim that the Park  District's administrative hearing process violated due process, Amundsen alleges that: (1)  the hearing officer was hired and paid by the  Park District and thus was biased in favor of his  employer; (2) he did not have the ability to  subpoena witnesses; and (3) the hearing was not  conducted in accordance with formal rules of  evidence. At the outset, we note that Amundsen  relies on both Illinois and federal law in part  to support his sec. 1983 suit. However, both  Illinois and federal courts have rejected  arguments similar to those raised here by  Amundsen.5

1.  Bias of the Hearing Officer

9
Amundsen initially accuses the hearing officer  of being biased in favor of the Park District as  "it is apparent that a hearing officer who  consistently rules against the Park District will  not continue to enjoy his place on the Park  District payroll." Thus, he claims, "[a]s a paid  agent of the [Park District] deciding a dispute  over the propriety of the actions of the  Defendant, the hearing officer can hardly be  relied upon to be impartial in such a situation."


10
[But a contention of bias] must overcome a  presumption of honesty and integrity in those  serving as adjudicators; and it must convince  that, under a realistic appraisal of  psychological tendencies and human weakness, . .  . [there is] such a risk of actual bias or  prejudgment that the practice must be forbidden  if the guarantee of due process is to be  adequately implemented.


11
Withrow v. Larkin, 421 U.S. 35, 47 (1975); see  Schweiker v. McClure, 456 U.S. 188, 196-97 (1982)  (citation omitted); Scott v. Department of  Commerce, 416 N.E.2d 1082, 1089 (Ill. 1981)  ("Without a showing to the contrary, State  administrators 'are assumed to be men of  conscience and intellectual discipline, capable  of judging a particular controversy fairly on the  basis of its own circumstances.'") (citing United  States v. Morgan, 313 U.S. 409, 421 (1941)).


12
"This presumption can be rebutted by a showing  of conflict of interest or some other specific  reason for disqualification." Schweiker, 456 U.S.  at 195-96; see Gibson v. Berryhill, 411 U.S. 564,  579 (1973). To establish bias that "is too high  to be constitutionally tolerable," the asserting  party would need to prove that the adjudicator  had "a pecuniary interest in the outcome . . .  [or had] been the target of personal abuse or  criticism from the party before him." Withrow, 421 U.S. at 47. "But the burden of establishing  a disqualifying interest rests on the party  making the assertion." Schweiker, 456 U.S. at  196.


13
The plaintiff has failed to present any  evidence of actual bias on the part of the  hearing officer. Amundsen's bald accusation is  based solely on the fact that the hearing officer  was employed by the Park District, which of  itself is insufficient to establish actual bias.  Cf. Richardson v. Perales, 402 U.S. 389, 410  (1971); Cannon v. Apfel, 213 F.3d 970, 976-77 (7th Cir. May 24, 2000); Van Harken  v. Chicago, 103 F.3d 1346, 1352-53 (7th Cir.  1997) (stating that even when "an administrative  or adjudicative body derives a financial benefit  from fines or penalties that it imposes is not in  general a violation of due process"). Thus, we  hold that Amundsen has failed to satisfy his  burden of overcoming the well-established  "presumption of honesty and integrity in those  serving as adjudicators." See Withrow, 421 U.S.  at 47; see also Kloman v. Illinois Municipal  Retirement Fund, 674 N.E.2d 38, 42 (Ill. App. Ct.  1996).

2.  Inability to Subpoena Witnesses

14
Amundsen's next claim is that he did not have  the ability to subpoena witnesses, which he  contends, also violated due process. Contrary to  his assertion, the record reflects that an  employee challenging his discharge may request  that the Personnel Board or one of its hearing  officers issue a subpoena for witnesses as  provided under Illinois law. See 70 Ill. Comp.  Stat. 1505/16a(c)(2). In spite of this fact,  Amundsen never requested a subpoena for a  witness. Nonetheless, this court has held that in  the administrative hearing context, the ability  to subpoena witnesses is not an absolute right.  See Butera v. Apfel, 173 F.3d 1049, 1058-59 (7th  Cir. 1999); see also DeLong v. Hampton, 422 F.2d 21, 24-25 (3d Cir. 1970); Henley v. United  States, 379 F. Supp. 1044, 1048 (M.D. Pa. 1974).  In fact, the Supreme Court came to the same  conclusion in the Social Security context because  of the "additional and pragmatic factor" of the  sheer "cost of providing live . . . testimony" at  administrative hearings. Perales, 402 U.S. at  406. Indeed, "in administrative matters, due  process is satisfied when the party concerned is  provided an opportunity to be heard in an orderly  proceeding which is adapted to the nature and  circumstances of the dispute." Obasi v.  Department of Prof. Reg., 639 N.E.2d 1318, 1325  (Ill. App. Ct. 1994).


15
It is worthy to note that the hearing officer  did in fact read him a statement of his hearing  rights at the outset of the hearing, including  the right to call witnesses, the right to present  evidence on his behalf and the right to cross-  examine witnesses testifying against him.  Amundsen was represented by counsel at the  hearing, testified himself and called three  witnesses to testify on his behalf. The plaintiff  also submitted evidence into the record,  including numerous letters of support from other  parents. Based on the record, we are convinced  that the plaintiff had an adequate opportunity to  be heard, see Obasi, 639 N.E.2d at 1325, and  thus, we reject Amundsen's claim that the alleged  denial of his right to subpoena witnesses  violated due process.

3.  Admission of Hearsay

16
Lastly, Amundsen contends that the hearing was  not conducted in accordance with formal rules of  evidence and that hearsay evidence was improperly  considered. Contrary to his contention that the  Illinois Administrative Procedure Act ("APA")  mandates that the rules of evidence and privilege  be followed, we hasten to point out that the APA  does not apply to Park District administrative  hearings. Indeed, the Illinois Supreme Court has  held that "[c]learly the [Park District  Personnel] Board is an administrative unit  created pursuant to statute, specifically, the  Chicago Park District Act (Park Act) . . . . ,  [and] the APA does not apply to it because it is  a unit of local government and is therefore  specifically exempted from its provisions."  Schmeier v. Chicago Park District, 703 N.E.2d 396, 406 (Ill. App. Ct. 1998) (emphasis added);  see also 70 Ill. Comp. Stat. 1505/16a.


17
Because Amundsen has failed to present nor have  we been able to discover any law that mandates  that Park District hearings are bound by formal  rules of evidence, we reject his claim that his  hearing did not comport with due process. Thus,  the district court's grant of summary judgment to  the defendants on Count one of the amended  complaint was proper.


18
B. Count two: The Defendants Conspired to Deprive  Amundsen of his Constitutional Rights


19
In relation to the plaintiff's claim that the  defendants conspired to deprive him of his  constitutional rights, he alleged in his amended  complaint that: (1) O'Connor orally reprimanded  him; (2) Morales suspended him at a meeting at  which Podgorski was also present; (3) Podgorski,  Morales and Dunlap caused him to be arrested for  criminal trespass to land; and (4) Podgorski and  O'Connor gave perjured testimony at his criminal  trial.


20
In Kunik v. Racine County, Wisconsin, 946 F.2d 1574, 1580 (7th Cir. 1991), we held that in order  to sustain a claim that the defendants conspired  to deny the plaintiff his constitutional rights,  "[t]here must be allegations that the defendants  directed themselves toward an unconstitutional  action by virtue of a mutual understanding. Even  were such allegations to be made, they must  further be supported by some factual allegations  suggesting a 'meeting of the minds.'" Thus,  Amundsen must satisfy the following: (1) allege  the existence of an agreement; (2) if the  agreement is not overt, "the alleged acts must be  sufficient to raise the inference of mutual  understanding" (i.e., the acts performed by the  members of a conspiracy "are unlikely to have  been undertaken without an agreement"); and (3)  "a whiff of the alleged conspirators' assent . .  . must be apparent in the complaint." Id. at  1580-81. Indeed, a conspiracy claim cannot  survive summary judgment if the allegations "are  vague, conclusionary and include no overt acts  reasonably related to the promotion of the  alleged conspiracy." Id. at 1580; see Spiegel v.  Cortese, 196 F.3d 717, 726-27 (7th Cir. 2000).


21
The district court found that "the only  [denial] Amundsen specifically identifies in his  complaint" was the denial of "his right to due  process, as protected by the Fourth, Fifth and  Fourteenth Amendments." The court also found that  the plaintiff "failed to allege any action taken  by any of the individual defendants that  constituted a denial of his right to due  process," "made no factual allegations supporting  a reasonable inference that the individual  defendants agreed to any sort of conspiracy" and  "fail[ed] to make any factual allegations  supporting the existence of a conspiracy." We  agree and similarly hold that Amundsen has failed  to make any allegations that constitute a due  process violation, much less any constitutional  violation. It is clear that the allegations set  out in his complaint and reiterated in his briefs  and at oral argument fail to set forth any  cognizable claim that a conspiracy existed  because the allegations "are vague, conclusionary  and include no overt acts reasonably related to  the promotion of the alleged conspiracy." Kunik, 946 F.2d at 1580. Because the plaintiff's  allegations are nothing more than bald assertions  without any evidentiary support, we hold that  they are insufficient to establish that the  defendants conspired to deprive him of his  constitutional rights. The district court  correctly granted summary judgment to the  defendants on Count two of the amended complaint.


22
C. Count three: The Plaintiff's Termination  Violated the Collective Bargaining Agreement


23
Lastly, Amundsen contends that the court erred  when it dismissed his claim that he was  terminated in violation of the collective  bargaining agreement. He asserts that his claim  is governed by federal law and therefore was not  required to timely seek judicial review.


24
We disagree because Illinois law governs the  plaintiff's claim. Under 29 U.S.C. sec. 152, the  federal Labor Management Relations Act ("LMRA")  does not cover Illinois employees working for a  local public entity created by the state. See 29  U.S.C. sec. 152(2) (excluding "any State or  political subdivision thereof" from its  definition of "employer").6 Because the Park  District is a political subdivision of the state  of Illinois, state law applies and as such,  "[a]ll final administrative decisions by the  personnel board discharging . . . an employee  with career service status are subject to  judicial review under the Administrative Review  Law." 70 Ill. Comp. Stat. 1505/16a(c)(4)(J) (The  Park District Act). Thus, when the Personnel  Board's decision to terminate Amundsen became  final on December 29, 1997, Amundsen had 35 days  to seek judicial review under Illinois state law.  735 Ill. Comp. Stat. 5/3-103 ("Every action to  review a final administrative decision shall be  commenced by the filing of a complaint and the  issuance of summons within 35 days from the date  that a copy of the decision sought to be reviewed  was served upon the party affected by the  decision . . . .").7


25
The record reveals and Amundsen conceded that  he failed to file an appeal within 35 days of the  Personnel Board's final decision to terminate  him.8 Thus, because he failed to meet the  statute of limitations for seeking judicial  review under Illinois law, the court correctly  granted summary judgment to the defendants on  Count three. See Lockett v. Chicago Police Board,  549 N.E.2d 1266, 1268 (Ill. 1990) ("The  requirement that a complaint be filed within the  35-day limit is jurisdictional; if a complaint is  not timely filed, no jurisdiction is conferred on  the circuit court and judicial review of the  administrative decision is barred.").9


26
Because the plaintiff failed to establish actual  bias on the part of the hearing officer, failed  to demonstrate that he was unconstitutionally  denied the right to subpoena witnesses, and  ignored the fact that the hearing was not  required to comport with formal rules of  evidence, we agree with the district court's  grant of summary judgment in favor of the  defendants on Count one. We also conclude that  the court properly granted summary judgment to  the defendants on Counts two and three because  Amundsen failed to sufficiently allege facts in  support of his conspiracy claim and failed to  file a timely appeal under Illinois law,  respectively. The district court's decision is


27
AFFIRMED.



Notes:


1
 The plaintiff's original complaint was filed on  May 8, 1998, and after the judge granted summary  judgment in favor of the defendants on virtually  all counts, the court granted Amundsen leave to  file an amended complaint.


2
 Amundsen contends that he merely "flicked [the  child] on the forehead" to get his attention.  Nonetheless, the parents of the allegedly  stricken child swore out a criminal complaint for  battery against Amundsen. He was charged but was  later acquitted.


3
 We note that the Park District hearing officer  found that    [t]he advice [Amundsen] received from his union  president . . . was only partially correct. While  it is true that usual procedures require written  notice of suspension, . . . such written notice  is not mandated. . . .    There is little evidence in  support of Mr. Amundsen's contention that  this refusal to obey his superiors by leaving and  not returning to Park District premises was based  on a good-faith misunderstanding of the  provisions of the Code of Conduct and on advice  of his union president. Rather, it is reasonable  to conclude that he refused to leave because he  was obstinate, especially given his caustic  responses to his superiors when they ordered him  on numerous occasions to leave.


4
 Amundsen was later acquitted of the charge.


5
 Amundsen's suit does not belong in federal court  in spite of the fact that his claims are  meritless because his allegation that he was  discharged in violation of the collective  bargaining agreement is governed by Illinois law.


6
 Amundsen also mistakenly contends that the  district court previously concluded that his  claim falls under the Federal Labor Management  Relations Act and thus, this court on appeal is  bound by the court's decision. Upon review of the  record, we have been unable to discover any  language in the court's decision to support his  assertion.


7
 We also note that Section 12.3 of Amundsen's  collective bargaining agreement provides that  Illinois law governs:    Suspensions of any length and discharges may be  appealed to the Personnel Board of the District  in accordance with the applicable provisions of  the Illinois Compiled Statutes (1992) and the  Illinois Revised Statutes (1991) and the  procedures of the Personnel Board and existing  procedures and practices in effect on the  effective date of this Agreement or as modified  from time to time in accordance with Section 16.7  herein.


8
 The plaintiff does not dispute that he failed to  file an appeal of his discharge in the Illinois  state court system and furthermore failed to file  his federal suit until May 8, 1998, more than  three months after the expiration of the 35-day  statute of limitations.


9
 Because Illinois state law governs the  plaintiff's claim that he was terminated in  violation of his collective bargaining agreement,  the district court had only pendent jurisdiction  over the claim. See 28 U.S.C. sec. 1367. Although  "[t]he general rule is that when as here the  federal claim drops out before trial (here way  before trial), the federal district court should  relinquish jurisdiction over the supplemental  claim," Van Harken, 103 F.3d at 1354, the  district judge chose not to do so. We see no  reason to disturb the judge's ruling because his  interpretation of state law was correct and he  correctly resolved the plaintiff's suit rather  than burden the state courts with the case. See  id.